Exhibit 10.1



Execution Version

THIRD AMENDMENT TO
ASSET SALE AGREEMENT

This THIRD AMENDMENT TO ASSET SALE AGREEMENT (this “Amendment”), dated as of
February 1, 2019 (the “Amendment Effective Date”), is made by and between
WEBBANK, a Utah-chartered industrial bank having its principal location in Salt
Lake City, Utah (“Bank”), and PROSPER FUNDING LLC, a Delaware limited liability
company having its principal location in San Francisco, California (“PFL”).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Existing Asset Sale Agreement (as defined
below).

RECITALS

WHEREAS, reference is made to that certain Asset Sale Agreement, dated as of
July 1, 2016, by and between Bank and PFL (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Asset Sale Agreement”); and

 

WHEREAS, the Parties desire to amend the Existing Asset Sale Agreement to
provide for certain amendments to the Program terms.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
conditions and mutual covenants and agreements herein contained, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank and PFL mutually agree as follows:

1.             Section 8(a) of the Existing Asset Sale Agreement is amended and
restated in its entirety as follows:

“This Agreement shall begin on the Effective Date and end on February 1, 2022,
unless this Agreement is earlier terminated in accordance with the provisions
hereof (the “Term”). Not later than ninety (90) days prior to the end of the
Term, the parties shall discuss the potential expiration or extension of the
Agreement.”

 

 



2.             Miscellaneous.

(a)Effect of Amendment. Except as expressly amended and/or superseded by this
Amendment, the Existing Asset Sale Agreement shall remain in full force and
effect. This Amendment shall not constitute an amendment or waiver of any
provision of the Existing Asset Sale Agreement, except as expressly set forth
herein. Upon the Amendment Effective Date, or as otherwise set forth herein, the
Existing Asset Sale Agreement shall thereupon be deemed to be amended and
supplemented as hereinabove set forth, and this Amendment shall henceforth be
read, taken and construed as an integral part of the Existing Asset Sale
Agreement; however, such amendments and supplements shall not operate so as to
render invalid or improper any action heretofore taken under the Existing Asset
Sale Agreement. In the event of any inconsistency between this Amendment and the
Existing Asset Sale Agreement with respect to the matters set forth herein, this
Amendment shall take precedence. References in any of the Program Documents or
amendments thereto to the Existing Asset Sale Agreement shall be deemed to mean
the Existing Asset Sale Agreement, as applicable, as amended by this Amendment.

(b)Counterparts. This Amendment may be executed and delivered by the Parties in
any number of counterparts, and by different parties on separate counterparts,
each of which counterpart shall be deemed an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

(c)Governing Law. This Amendment shall be interpreted and construed in
accordance with the laws of the State of Utah, without giving effect to the
rules, policies, or principles thereof with respect to conflicts of laws.

[Signature Pages to Follow]

-2-

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized officers as of the date first written above.

 

WEBBANK

 





By:          Name:   Title:    



[Signature Page to Third Amendment to Asset Sale Agreement]

 

 



PROSPER FUNDING LLC

 



By:          Name:   Title:    

[Signature Page to Third Amendment to Asset Sale Agreement]

 